Exhibit 10.7.2

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (“Amendment”), is made and entered into
as of the 4 day of March, 2005, by and between CORPORATE OFFICE PROPERTIES, L.
P. (the “Employer”), CORPORATE OFFICE PROPERTIES TRUST (“COPT”) and ROGER A.
WAESCHE, JR. (the “Executive”).

 

RECITALS

 

A.            The Executive and the Employer executed an Employment Agreement
dated September 12, 2002, providing for the employment of the Executive by the
Employer upon the terms and conditions therein stated.

 

B.            Executive acknowledges that he is familiar with the provisions of
the Code of Business Conduct and Ethics (the “Code”) and agrees that, absent
this Amendment, he has been and is bound by the terms of the Code and the
requirements set forth therein.

 

C.            In order to clarify this requirement in the Employment Agreement,
among other things, the Employer desires to amend paragraph 4(e) of the
Employment Agreement (“TERMINATION FOR CAUSE”) as set out below.

 

NOW, THEREFORE, in consideration of Executive’s continued employment under the
Employment Agreement, and pursuant to paragraph 11(b) of the Employment
Agreement, it is covenanted and agreed by and between the parties hereto as
follows:

 

1.             AMENDMENT TO PARAGRAPH 4(e).  Paragraph 4(e) of the Employment
Agreement shall be amended as follows:

 

(e)           TERMINATION FOR CAUSE.  The employment of the Executive and this
Agreement may be terminated “for cause” as hereinafter defined.  Termination
“for cause” shall mean the termination of employment on the basis or as a result
of (i) a violation by the Executive of any applicable law or regulation
respecting the business of the Employer; (ii) the Executive’s conviction of a
felony or any crime involving moral turpitude; (iii) any act of dishonesty or
fraud or the Executive’s commission of an act, which in the opinion of the Board
of Directors, disqualifies the Executive from serving as an officer or director
of the Employer; (iv) the willful or negligent failure of the Executive to
perform his duties hereunder, which failure continues for a period of thirty
(30) days after written notice thereof is given to the Executive; or (v) a
violation of any provision of the Code.  In the event the Employer terminates
the Executive’s employment “for cause” under this Paragraph 4(e), the Executive
shall be entitled only to the Base Salary through the date of termination of the
Executive’s employment and any other benefits otherwise due in accordance with
applicable plans, programs, or agreements with the Employer.

 

--------------------------------------------------------------------------------


 

2.             ENFORCEABILITY.  Executive acknowledges and agrees that this
Amendment is entered into consistent with and pursuant to paragraph 11(b) of the
Employment Agreement.

 

3.             NO OTHER AMENDMENTS.  With the exception of paragraph 4(e) of the
Employment Agreement, this Amendment does not affect or otherwise supersede any
other provisions of the Employment Agreement or otherwise limit its
enforceability in any way.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

“Employer”

“Executive”

CORPORATE OFFICE PROPERTIES L. P.

 

 Maryland limited liability company

 

By: Corporate Office Properties Trust,
General Partner

 

 

 

 

 

By:

/s/ Randall M. Griffin

 

/s/ Roger A. Waesche, Jr.

 

Randall M. Griffin,

Roger A. Waesche, Jr.

President and COO

 

 

 

 

 

CORPORATE OFFICE PROPERTIES TRUST

 

a Maryland estate investment trust

 

 

 

 

 

By:

/s/ Randall M. Griffin

 

 

Randall M. Griffin

 

President and COO

 

 

2

--------------------------------------------------------------------------------